IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-71,701-02




EX PARTE JOSEPH JACOB PEREZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 5322 IN THE 33RD DISTRICT COURT
FROM SAN SABA COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of manufacture of
a controlled substance and sentenced to thirty years’ imprisonment. He did not appeal his conviction.
            On March 3, 2010, this Court remanded this application to the trial court for findings of fact
and conclusions of law. On September 22, 2010, the trial court made findings of fact and conclusions
of law that were based on an affidavit trial counsel submitted. The trial court recommended that
relief be denied.
            The trial court’s findings of fact are supported by an amended affidavit counsel submitted
on June 1, 2010, but they are not supported by an affidavit counsel submitted on May 19, 2010.
Nonetheless, this Court has undertaken an independent review of all the evidence in the record.
Therefore, based on the trial court’s findings of fact and conclusions of law as well as this Court’s
independent review of the entire record, we deny relief.


Filed: January 26, 2011
Do not publish